Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 9, 12-14, 16, and 22-25 are pending.
An Appeal Brief was filed 25 November 2019. An Examiner’s Answer was mailed 26 March 2020. 
 The decision by the Patent Trial and Appeal Board on the appeal, filed 26 April 2021, reversed the obviousness rejections that were reiterated in the Examiner's Answer mailed 26 March 2020. 

Allowable Subject Matter
Claims 9, 12-14, 16, and 22-25 are allowed.  The prior art does not teach or fairly suggest the claimed combination of structural features in the context of the claimed system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639